  

 

 

Case 2:19-cr-20220-DML-DRG ECF No.1 filed 04/12/19 PagelD.1 Page 1 of 6 G

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA, Case:2:19-cr-20220

Judge: Lawson, David M.
Plai ntiff, MJ: Grand, David R.
Filed: 04-12-2019 At 03:22 PM

INFO USA V. SEALED MATTER (DA)
Ve ae

D-1 ANTHONY VESPA, VIOLATION:
18 U.S.C. § 1343 — Wire Fraud

Defendant.
/

 

INFORMATION

The United States Attorney charges:

GENERAL ALLEGATIONS
At all times relevant to this Information:
1. ANTHONTY VESPA (D-1) was a resident of Bloomfield Hills, Michigan,
and was employed as an independent contractor for Southeast Michigan
Accountable Care (SEMAC), acting as the executive director/compliance officer.
2. SEMAC, an accountable care organization doing business in the Eastern
District of Michigan, was a network of physicians who partnered to provide

coordinated care to Medicare patients.

 
  

Case 2:19-cr-20220-DML-DRG ECF No.1 filed 04/12/19 PagelD.2 Page 2 of 6

3. VESPA’s responsibilities, included maintaining and managing bank accounts
in SEMAC’s name with SEMAC’s address.

4. VESPA was responsible for managing funds coming into SEMAC’s accounts
and disbursements from those accounts for the benefit of SEMAC.

5. PNC Bank was a financial institution doing business in the Eastern District of
Michigan and SEMAC was a PNC Bank account holder.

6. SEMAC participated in a “shared savings’ program with Medicare in which
Medicare, on a yearly basis, would pay SEMAC a percentage of the money

SEMAC saved the Medicare program.

COUNT ONE
(18 U.S.C. § 1343 - Wire Fraud)

D-1 ANTHONY VESPA

The general allegations are included in this count.

7. Onor about January 6, 2015, through on or about October 30, 2017, in the
Eastern District of Michigan, Southern Division, defendant ANTHONY VESPA,
having devised a scheme and artifice to defraud and for obtaining money by means
of false and fraudulent material pretenses, representations and promises, did the

following:
   

 

Case 2:19-cr-20220-DML-DRG ECF No.1 filed 04/12/19 PagelD.3 Page 3 of 6

a. On or about September 7, 2017, without the permission, authority,
or knowledge of SEMAC and with intent to defraud, VESPA opened a new bank
account in SEMAC’s name using his home address, which allowed him to control
disbursements from the accounts and to hide account activity from SEMAC.

b. On or about October 13, 2017, Medicare deposited $3,947,000 of shared
savings income into SEMAC’s PNC bank account.

c. From on or about October 23, 2017 through on or about October 30,
2017, with intent to defraud SEMAC, VESPA withdrew a majority of the shared
savings funds and converted them to his own use.
8. And for the purpose of executing the scheme, VESPA transmitted and caused
the transmission by means of wire communication in interstate or foreign
commerce, writings, signs, signals, pictures or sounds, in the form of a wire
transfer of funds in the amount of $2,000,000 from PNC Bank in Birmingham,

Michigan to Bank of America in New York, New York.
   

 

 

Case 2:19-cr-20220-DML-DRG ECF No.1 filed 04/12/19 PagelD.4 Page 4 of6

FORFEITURE ALLEGATION
(18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c) — Criminal Forfeiture)

9. The general allegations and Count One of this Information are included to
allege forfeiture under Title 18, United States Code, Section 981(a)(1)(C) and Title
28, United States Code, Section 2461(c).

10. Upon conviction of an offense in violation of Title 18, United States Code,
Section 1343, the defendant shall forfeit to the United States of America, under
Title 18, United States Code, Section 981(a)(1)(C) and Title 28, United States
Code, Section 2461(c), any property, real or personal, which constitutes or is
derived from proceeds traceable to the offense. The forfeiture in this case may
include entry of a forfeiture money judgment in an amount up to the value of the
property subject to forfeiture for the violations of conviction.

11. If, by any act or omission of the defendant, the proceeds of the offense cannot
be located upon the exercise of due diligence, have been transferred, sold to, or
deposited with a third party, have been placed beyond the jurisdiction of the court,
have been substantially diminished in value, or have been commingled with other

property which cannot be divided without difficulty, the United States of America
   

 

Dated:

¢-/2-20/9

 

Case 2:19-cr-20220-DML-DRG ECF No.1 filed 04/12/19 PagelD.5 Page 5of6

shall seek to forfeit substitute property under Title 21, United States Code, Section
853(p), as incorporated by Title 28, United States Code, Section 2461(c).

12. All in violation of Title 18, United States Code, Section 1343.

MATTHEW SCHNEIDER

Uniged States OT.

by John K. Nat

Assistant oa States Attorney
Chief, White-Collar Crime Unit

       

L. Reynolds P31029
ant United States Attorney
White-Collar Crimes Unit

211 W. Fort Street, Ste. 2001
Detroit, MI 48226

(313) 226-9672
karen.reynolds@usdoj.gov
Case 2:19-cr-20220-DML-DRG ECF No.1 filed 04/12/19 PagelD.6 Page 6 of 6

Case:2:19-cr-20220
Judge: Lawson, David M.

; . _. MJ: Grand, Davi
United States District Court Criminal Cas: Filed. 04-12-2019 k 03:29 Pag

Eastern District of Michigan
INFO USA Vv. SEALED MATTER (DA) ——

 

 

 

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it accurately in all respects.

 

 
 

Companion Case Number:

   

   

This may be a companion case based upon LCrR 57.10 (b)(4)': Judge Assigned:

Clyes No AUSA’s Initials: [LD

Case Title: USA Vv. ANTHONY VESPA

 

 

 

 

County where offense occurred : Wayne County

Check One: X]Felony L|Misdemeanor L]Petty
Indictment/__V_Information-— no prior complaint.
Indictment/ Information -- based upon prior complaint [Case number: ]
Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

 

 

 

Superseding to Case No: Judge:

[_]Corrects errors; no additional charges or defendants.
[_]Involves, for plea purposes, different charges or adds counts.
[_]Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.

April 12, 2019 Ath

Date Karen Reynolds
Assisi nited States Attorney
211 W-Fort Street, Suite 2001

Detroit, MI 48226-3277
Phone: (313) 226-9672
Fax: (313) 226-2873
E-Mail address: Karen.reynolds@usdoj.gov

Attorney Bar #: P31029

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases

even though one of them may have already been terminated.
5/15

 
